DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/250027, filed on 11/6/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 33, 34, 35, 37, 38, 39, 40, 41, 42, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 16, 19, 9, 6, 7, 11, 22, 25, 26, 27, and 30 of U.S. Patent No. 11,359,782. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain identical claim scope limitations or the claims of the present application are broader than the corresponding claims of U.S. 11,359,782.  The claims of the present application are compared with the claims of US 11,359,782 below.  In particular, Claims 32, 33, 34, 35, 37, 38, 39, 40, 41, 42, 43, 45, and 46 of the present application are broader than the corresponding Claims 1, 18, 16, 19, 9, 6, 7, 11, 22, 25, 26, 27, and 30 of the US 11,359,782 patent.  The limitations of US 11,359,782 not found in the claims of the present application are shown underlined.  The examiner notes that the lack of these limitations in the present application make the present application broader than the US 11,359,782 patent and the scope of the claims of US 11,359,782 fall within the scope of the claims of the present application.
Present Application
US 11,359,782
Claim 32.  A lighting apparatus comprising: a mounting substrate being arranged in the lighting apparatus at an angle with respect to a vertical direction; 

a plurality of light sources mounted on a lower or vertical surface of the mounting substrate;



a plurality of lens elements provided to the mounting substrate such that each of the plurality of light sources is provided with a corresponding lens element; and

at least two reflector elements provided to at least two light sources of said plurality of light sources, such that each of the at least two reflector elements has a reflective surface facing the mounting substrate, 

wherein each of the at least two reflector elements extends between a first edge and a second edge, and

wherein said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of said at least two light sources and perpendicular to the mounting substrate.
Claim 1.   A lighting apparatus comprising: - a mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to a vertical direction; 
a plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that at least two light sources of the plurality of light sources are at a different height; 

a plurality of lens elements provided to the mounting substrate such that each of the plurality of light sources is provided with a corresponding lens element; 

at least two reflector elements provided to the at least two light sources, such that each of the at least two reflector elements has a reflective surface facing the mounting substrate; 


wherein each of the at least two reflector elements extends between a first edge and a second edge; 

wherein each of the at least two reflector elements first edge is being located above a corresponding light source of the at least two light sources as seen in a vertical direction; 

wherein each of the at least two reflector elements second edge is being located below a corresponding light source of the at least two light sources as seen in a vertical direction.
Claim 33.  The apparatus of claim 32, wherein one or each of the plurality of lens elements comprises a free form lens element.
Claim 18.  The apparatus of claim 1, wherein one or each of the plurality of lens elements comprises a free form lens element.
Claim 34.  The apparatus of claim 32, wherein one or each of the plurality of lens elements has a first surface, preferably a convex surface, and a second surface, preferably a concave surface, located on opposite sides thereof; wherein the second surface extends over the corresponding light source.
Claim 16.  The apparatus of claim 1, wherein one or each of the plurality of lens elements has a first surface and a second surface located on opposite sides thereof; wherein the first surface is a convex surface; wherein the second surface is a concave surface; and wherein the second surface extends over the corresponding light source.
Claim 35.  The apparatus of claim 34, wherein at least one of said first surface and said second surface of one or each of the plurality of lens elements comprises a first curved surface and a second curved surface, said first curved surface being connected to said second curved surface through a connecting surface or line comprising a saddle point or discontinuity.
Claim 19.  The apparatus of claim 16, wherein at least one of said first surface and said second surface of one or each of the plurality of lens elements comprises a first curved surface and a second curved surface, said first curved surface being connected to said second curved surface through a connecting surface or line comprising a saddle point or discontinuity.
Claim 37.  The apparatus of claim 32, wherein one or each of the at least two reflector elements is at a tangential angle with respect to the mounting substrate at the first edge of each of the plurality of reflector elements, said tangential angle being between 90⁰ and 170⁰ with respect to the mounting substrate, preferably between 100⁰ and 160⁰, more preferably between 110⁰ and 150⁰ with respect to the mounting substrate.
Claim 9. The apparatus of claim 1, wherein one or each of the at least two reflector elements is at a tangential angle with respect to the mounting substrate at the first edge of each of the plurality of reflector elements, said tangential angle being between 90⁰ and 170⁰ with respect to the mounting substrate.
Claim 38.  The apparatus of claim 32, wherein the plurality of light sources is arranged as an array of light sources with at least two rows of light sources and two columns of light sources.
Claim 6.  The apparatus of claim 1, wherein the plurality of light sources is arranged as an array of light sources with at least two rows of light sources and two columns of light sources.
Claim 39.  The apparatus of claim 38, wherein one or each of the at least two reflector elements corresponds to at least two adjacent light sources of a row of light sources, preferably all the light sources of a row of light sources,

and/or wherein one or each of the plurality of reflector elements corresponds to one lens element.
Claim 7.  The apparatus of claim 6, wherein one or each of the at least two reflector elements corresponds to at least two adjacent light sources of a row of light sources;


and/or wherein one or each of the plurality of reflector elements corresponds to one lens element.
Claim 40.  The apparatus of claim 32, wherein a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements, and

wherein preferably the difference between the first and second obtuse tangential angle is at least 1%, more preferably at least 2%.
Claim 11.  The apparatus of claim 1, wherein a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements provided at a lower height; 
wherein the difference between the first and second obtuse tangential angle is at least I%.
Claim 41.  The apparatus of claim 32, wherein one or each of the plurality of lens elements is configured for guiding at least 50%, preferably at least 55%, more preferably at least 60%, most preferably at least 65%, of the light emitted by the corresponding light source towards the reflective surface of the corresponding reflector element.
Claim 22.  The apparatus of claim 1, wherein one or each of the plurality of lens elements is configured for guiding at least 50% of the light emitted by the corresponding light source towards the reflective surface of the corresponding reflector element.
Claim 42.  The apparatus of claim 32, further comprising: another plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that another at least two light sources of the another plurality of light sources are at a different height, 

wherein the plurality of light sources and the another plurality of light sources are at a different height;

a first light-shaping module; and a second light-shaping module, wherein the first light-shaping module comprises: the plurality of lens elements; and the at least two reflector elements, and wherein the second light-shaping module comprises: another plurality of lens elements provided to the mounting substrate such that each of the another plurality of light sources is provided with a corresponding lens element; and another at least two reflector elements provided to the another at least two light sources, such that each of the another at least two reflector elements has a reflective surface facing the mounting substrate, 

wherein each of the another at least two reflector elements extends between a first edge and a second edge, and

wherein said first edge and said second edge of each of the another at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the another at least two light sources and perpendicular to the mounting substrate.
Claim 25.  The apparatus of claim 1, further comprising: another plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that another at least two light sources of the another plurality of light sources are at a different height,

wherein the plurality of light sources and the another plurality of light sources are at a different height; 

a first light-shaping module; a second light-shaping module; wherein the first light-shaping module comprises; the plurality of lens elements; and the at least two reflector elements; wherein the second light-shaping module comprises:  another plurality of lens elements provided to the mounting substrate such that each of the another plurality of light sources is provided with a corresponding lens element; another at least two reflector elements provided to the another at least two light sources, such that each of the another at least two reflector elements has a reflective surface facing the mounting substrate;

wherein each of the another at least two reflector elements extends between a first edge and a second edge;

 wherein each of the another at least two reflector elements first edge is being located above a corresponding light source of the another at least two light sources as seen in a vertical direction; wherein each of the another at least two reflector elements second edge is being located below a corresponding light source of the another at least two light sources as seen in a vertical direction.
Claim 43.  The apparatus of claim 42, wherein a first distance h1 between adjacent light sources associated with the first light-shaping module or second light-shaping module is lower than a second distance h2 between a light source associated with the first light- shaping module and another light source associated with the second light-shaping module.
Claim 26.  The apparatus of claim 25, wherein a first distance h1 between adjacent light sources at different heights associated with the first light-shaping module or second light-shaping module is lower than a second distance h2 between a light source associated with the first light-shaping module and another light source associated with the second light-shaping module at a different height.

Claim 45.  A light pole module comprising: a lighting apparatus according to claim 32; and a housing, said housing comprising an at least partially transparent or translucent sidewall facing the plurality of light sources, and said housing further comprising a lower end portion configured for being attached to a support pole.
Claim 27.  A light pole module comprising: a lighting apparatus according to claim 1; a housing, 
said housing comprising an at least partially transparent or translucent sidewall facing the plurality of light sources, and said housing further comprising a lower end portion configured for being attached to a support pole.
Claim 46.  A lamp post comprising a support pole and a light pole module according to claim 45, and


further comprising a functional module, wherein the functional module and the light pole module are arranged one above the other, preferably aligned with the support pole, and wherein preferably the functional module comprises any one or more of the following: an antenna configured for receiving and emitting cellular data; power management circuitry preferably configured to manage the provision of power to multiple lamp posts; telecommunication circuitry; audio system management circuitry; WiFi circuitry; charger circuitry; an environmental sensor such as a microphone, a detector of C02, NOx, or smoke, and the associated circuitry; a human interface device (HID) and the associated circuitry, such as a camera, a loudspeaker, a button; and an image sensor and/or a camera and/or a video recorder.
Claim 29.  A lamp post comprising a support pole and a light pole module according to claim 27.

Claim 30.  The lamp post of claim 29, further comprising a functional module; wherein the functional module and the light pole module are arranged one above the other, aligned with the support pole; and wherein the functional module comprises any one or more of the following: an antenna configured for receiving and emitting cellular data; power management circuitry configured to manage the provision of power to multiple lamp posts; telecommunication circuitry; audio system management circuitry; WiFi circuitry; charger circuitry; an environmental sensor such as a microphone, a detector of C02, NOx, or smoke, and the associated circuitry; a human interface device (HID) and the associated circuitry, such as a camera, a loudspeaker, a button; or an image sensor and/or a camera and/or a video recorder.



Specification
The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claims 34, 36, 37, 39, 40, 41, and 46 are objected to because of the following informalities:
Claims 34, 36, 37, 39, 40, and 41 include the phrasing “preferably” in at least one instance in each claim.  The limitations indicated as preferably are indicated as desirable but not required by the claim and therefore not included in the claim scope.  The examiner notes that the “preferably” limitations should be removed from the claim or the phrasing “preferably” removed from the claim language and the corresponding limitations included in the claims in such a way as to specifically require the limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 43, lines 1-3 recite the limitation “a first distance h1 between adjacent light sources associated with the first light-shaping module or second light-shaping module is lower than a second distance h2”.  The phrasing “is lower than” makes this limitation unclear.  Particularly, a distance is a spatial measurement and not a physical structure, and the phrasing “lower than” makes it unclear as to whether the intent of this limitation is such that the first distance h1 is measured in a spatial area which is physically disposed lower than the second distance h2 is measured in a second spatial area, whether the first distance h1 is a smaller distance than the distance h2, or whether another relationship between h1 and h2 is intended.  For the purpose of examination, the examiner understands this limitation such that the distance h1 is smaller than the distance h2.  The applicant is encouraged to clarify in the claim language the intended relationship between the distances h1 and h2.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US 2014/0063802).
With regards to Claim 49, Garcia discloses a lighting apparatus comprising: a mounting substrate [104] (see paragraph 42 and Figure 3) being arranged in the lighting apparatus at an angle with respect to a vertical direction  (see paragraph 47; the examiner notes that when the lighting apparatus is utilized, it will substantially include the mounting substrate [104] arranged at an angle with respect to a vertical direction); a plurality of light sources [102] mounted on a lower or vertical surface of the mounting substrate [104] (see paragraph 42 and Figure 3); a lens plate [101] integrating a plurality of lens elements [115] and provided to the mounting substrate [104] (see paragraph 49 and Figures 1 and 3), wherein the plurality of lens elements [115] is configured such that each of the plurality of light sources [102] is provided with a corresponding lens element [115] (see paragraph 42 and Figure 3); and at least two reflector elements [125] provided to at least two light sources [102] of said plurality of light sources [102] (see paragraph 46 and Figures 1 and 3), such that each of the at least two reflector elements [125] has a reflective surface [120] facing the mounting substrate [104] (see paragraph 45 and Figure 3), wherein the at least two reflector elements [125] are mounted on the lens plate [101] (see paragraph 46 and Figures 1 and 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-42, 44, 47, 48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2014/0063802).
With regards to Claim 32, Garcia discloses a lighting apparatus comprising: a mounting substrate  [104] (see paragraph 42 and Figure 3) being arranged in the lighting apparatus at an angle with respect to a vertical direction  (see paragraph 47; the examiner notes that when the lighting apparatus is utilized, it will substantially include the mounting substrate [104] arranged at an angle with respect to a vertical direction); a plurality of light sources [102] mounted on a lower or vertical surface of the mounting substrate [104] (see paragraph 42 and Figure 3); a plurality of lens elements [115] provided to the mounting substrate [104] (see paragraph 49 and Figures 1 and 3) such that each of the plurality of light sources [102] is provided with a corresponding lens element [115] (see paragraph 42 and Figure 3); and at least two reflector elements [125] provided to at least two light sources [102] of said plurality of light sources [102], such that each of the at least two reflector elements [125] has a reflective surface [120] facing the mounting substrate [104] (see paragraphs 45 and 46 and Figures 1 and 3), wherein each of the at least two reflector elements [125] extends between a first edge and a second edge (see Figures 1 and 3).
Garcia does not explicitly disclose said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate.  However, Garcia does disclose  the light sources [102] are disposed in cavities [106] formed in the optical elements [115], a portion reflector elements [125] extend over the portion [117] of the lens elements [115] and can extend partially over the first portion [116] (see Garcia paragraphs 43 and 51 and Figure 3), the light sources [102] are disposed within the cavities [106] of the optical elements [115] substantially aligned near a border between the portions [117] and [116] of the optical elements [115] (see Garcia paragraph 43 and Figure 3), and a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to for the reflective elements such that said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate in order to direct light in a particular direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector elements of Garcia to include said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 33, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses one or each of the plurality of lens elements [115] comprises a free form lens element (see paragraph 6).

With regards to Claim 34, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses one or each of the plurality of lens elements [115] has a first surface [116,117], preferably a convex surface (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight, however the applicant is directed to see paragraph 42 and Figure 3), and a second surface [106], preferably a concave surface (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight, however the applicant is directed to see paragraph 43 and Figure 3), located on opposite sides thereof (see Figure 3); wherein the second surface [106 extends over the corresponding light source [102] (see paragraph 43 and Figure 3).

With regards to Claim 35, Garcia discloses the lighting apparatus as discussed above with regards to Claim 34.
Garcia further discloses at least one of said first surface [116,117] and said second surface [106] of one or each of the plurality of lens elements [115] comprises a first curved surface [116] and a second curved surface [117], said first curved surface [116] being connected to said second curved surface [117] through a connecting surface or line comprising a saddle point or discontinuity (see paragraph 45 and Figure 3).

With regards to Claim 36, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia does not explicitly disclose the angle with respect to a vertical direction at which the mounting substrate is arranged in the lighting apparatus is below 30⁰, preferably below 45⁰, more preferably below 80⁰ (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight).  However, Garcia does disclose each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form and mount the lighting apparatus such that the angle with respect to a vertical direction at which the mounting substrate is arranged in the lighting apparatus is below 30⁰, in order to direct the light in a desired direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include the angle with respect to a vertical direction at which the mounting substrate is arranged in the lighting apparatus is below 30⁰.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 37, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses one or each of the at least two reflector elements [125] is at a tangential angle with respect to the mounting substrate [104] at the first edge of each of the plurality of reflector elements [125] (see Figure 3)
Garcia does not explicitly disclose said tangential angle being between 90⁰ and 170⁰ with respect to the mounting substrate, preferably between 100⁰ and 160⁰, more preferably between 110⁰ and 150⁰ with respect to the mounting substrate (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight).  However, Garcia does disclose each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form the lighting apparatus such that said tangential angle being between 90⁰ and 170⁰ with respect to the mounting substrate, in order to direct the light in a desired direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include said tangential angle being between 90⁰ and 170⁰ with respect to the mounting substrate.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 38, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses the plurality of light sources [102] is arranged as an array of light sources with at least two rows of light sources and two columns of light sources [102] (see paragraph 42 and Figure 1).

With regards to Claim 39, Garcia discloses the lighting apparatus as discussed above with regards to Claim 38.
Garcia further discloses one or each of the at least two reflector elements [125] corresponds to at least two adjacent light sources [102] of a row of light sources [102], preferably all the light sources of a row of light sources, and/or wherein one or each of the plurality of reflector elements corresponds to one lens element (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight, however the applicant is directed to see paragraph 51).

With regards to Claim 40, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements, and wherein preferably the difference between the first and second obtuse tangential angle is at least 1%, more preferably at least 2% (the examiner notes that the limitations that preferably the difference between the first and second obtuse tangential angle is at least 1%, more preferably at least 2% are not required by the claim and therefore not given patentable weight in the claim).  However, Garcia does disclose each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form the lighting apparatus such that a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 41, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses one or each of the plurality of lens elements [115] is configured for guiding at least 50%, preferably at least 55%, more preferably at least 60%, most preferably at least 65% (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight), of the light emitted by the corresponding light source [102] towards the reflective surface [120] of the corresponding reflector element [125] (see paragraph 51).

With regards to Claim 42, Garcia discloses the lighting apparatus as discussed above with regards to Claim 32.
Garcia further discloses another plurality of light sources [102] mounted on a lower or vertical surface of the mounting substrate [104] (see paragraphs 42 and 52 and Figures 1, 3, and 4) and another at least two light sources [102] of the another plurality of light sources [102] (see Figures 1 and 3); a first light-shaping module; and a second light-shaping module, wherein the first light-shaping module comprises: the plurality of lens elements [115]; and the at least two reflector elements [125], and wherein the second light-shaping module comprises: another plurality of lens elements (comprising the lens elements [115] associated with the another at least two light sources, see Figure 1) provided to the mounting substrate [104] such that each of the another plurality of light sources [102] is provided with a corresponding lens element [115] (see paragraph 43 and Figures 1 and 3); and another at least two reflector elements (comprising the reflector elements [125] associated with the anther at least two light sources [102], see Figures 1 and 3) provided to the another at least two light sources [102], such that each of the another at least two reflector elements [125] has a reflective surface [120] facing the mounting substrate [104] (see paragraph 45 and Figure 3), wherein each of the another at least two reflector elements [125] extends between a first edge and a second edge (see paragraph 45 and Figures 1 and 3).
Garcia does not explicitly disclose said first edge and said second edge of each of the another at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the another at least two light sources and perpendicular to the mounting substrate.
Garcia does not explicitly disclose said first edge and said second edge of each of the another at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the another at least two light sources  and perpendicular to the mounting substrate.  However, Garcia does disclose  the light sources [102] are disposed in cavities [106] formed in the optical elements [115], a portion reflector elements [125] extend over the portion [117] of the lens elements [115] and can extend partially over the first portion [116] (see Garcia paragraphs 43 and 51 and Figure 3), the light sources [102] are disposed within the cavities [106] of the optical elements [115] substantially aligned near a border between the portions [117] and [116] of the optical elements [115] (see Garcia paragraph 43 and Figure 3), and a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to for the reflective elements such that said first edge and said second edge of each of the another at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the another at least two light sources  and perpendicular to the mounting substrate in order to direct light in a particular direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector elements of Garcia to include said first edge and said second edge of each of the another at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the another at least two light sources  and perpendicular to the mounting substrate.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).
Garcia does not explicitly disclose another at least two light sources of the another plurality of light sources are at a different height, wherein the plurality of light sources and the another plurality of light sources are at a different height.  However, Garcia discloses each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form the lighting apparatus such that another at least two light sources of the another plurality of light sources are at a different height, wherein the plurality of light sources and the another plurality of light sources are at a different height in order to direct the light in a desired direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include another at least two light sources of the another plurality of light sources are at a different height, wherein the plurality of light sources and the another plurality of light sources are at a different height.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 44, Garcia discloses the lighting apparatus as discussed above with regards to Claim 42.
Garcia does not explicitly disclose each of the plurality of lens elements is configured for guiding at most 45% of the light emitted by the corresponding light source below the second edge of the corresponding reflector element, and wherein the plurality of lens elements and the at least two reflector elements are configured such that at least 55% of the light emitted by the at least two light sources is reflected by the at least two reflector elements.  However, Garcia does disclose each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form the lighting apparatus such that each of the plurality of lens elements is configured for guiding at most 45% of the light emitted by the corresponding light source below the second edge of the corresponding reflector element, and wherein the plurality of lens elements and the at least two reflector elements are configured such that at least 55% of the light emitted by the at least two light sources is reflected by the at least two reflector elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include each of the plurality of lens elements is configured for guiding at most 45% of the light emitted by the corresponding light source below the second edge of the corresponding reflector element, and the plurality of lens elements and the at least two reflector elements are configured such that at least 55% of the light emitted by the at least two light sources is reflected by the at least two reflector elements.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 47, Garcia discloses a lighting apparatus comprising: a mounting substrate  [104] (see paragraph 42 and Figure 3) being arranged in the lighting apparatus at an angle with respect to a vertical direction  (see paragraph 47; the examiner notes that when the lighting apparatus is utilized, it will substantially include the mounting substrate [104] arranged at an angle with respect to a vertical direction); a plurality of light sources [102] mounted on a lower or vertical surface of the mounting substrate [104] (see paragraph 42 and Figure 3); a plurality of lens elements [115] provided to the mounting substrate [104] (see paragraph 49 and Figures 1 and 3) such that each of the plurality of light sources [102] is provided with a corresponding lens element [115] (see paragraph 42 and Figure 3); and at least two reflector elements [125] provided to at least two light sources [102] of said plurality of light sources [102], such that each of the at least two reflector elements [125] has a reflective surface [120] facing the mounting substrate [104] (see paragraphs 45 and 46 and Figures 1 and 3), wherein the at least two reflector elements [125] comprises a first reflector element of the at least two reflector elements [125] at a first obtuse tangential angle with respect to the mounting substrate [104] lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements [125] (see paragraphs 42, 51, and 57 and Figures 1, 2, and 3).
Garcia does not explicitly disclose the at least two reflector elements comprises a first reflector element of the at least two reflector elements at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements.  However, Garcia does disclose each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form the lighting apparatus such that the at least two reflector elements comprises a first reflector element of the at least two reflector elements at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements in order to direct the light in a desired direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include the at least two reflector elements comprises a first reflector element of the at least two reflector elements at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 48, Garcia discloses the lighting apparatus as discussed above with regards to Claim 47.
Garcia further discloses each of the at least two reflector elements [125] extends between a first edge and a second edge (see Figures 1 and 3).
Garcia does not explicitly disclose said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate.  However, Garcia does disclose  the light sources [102] are disposed in cavities [106] formed in the optical elements [115], a portion reflector elements [125] extend over the portion [117] of the lens elements [115] and can extend partially over the first portion [116] (see Garcia paragraphs 43 and 51 and Figure 3), the light sources [102] are disposed within the cavities [106] of the optical elements [115] substantially aligned near a border between the portions [117] and [116] of the optical elements [115] (see Garcia paragraph 43 and Figure 3), and a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to for the reflective elements such that said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate in order to direct light in a particular direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector elements of Garcia to include said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 50, Garcia discloses the lighting apparatus as discussed above with regards to Claim 49.
Garcia further discloses each of the at least two reflector elements [125] extends between a first edge and a second edge (see Figures 1 and 3).
Garcia does not explicitly disclose said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate.  However, Garcia does disclose  the light sources [102] are disposed in cavities [106] formed in the optical elements [115], a portion reflector elements [125] extend over the portion [117] of the lens elements [115] and can extend partially over the first portion [116] (see Garcia paragraphs 43 and 51 and Figure 3), the light sources [102] are disposed within the cavities [106] of the optical elements [115] substantially aligned near a border between the portions [117] and [116] of the optical elements [115] (see Garcia paragraph 43 and Figure 3), and a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to for the reflective elements such that said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate in order to direct light in a particular direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector elements of Garcia to include said first edge and said second edge of each of the at least two reflector elements are located on opposite sides of a line passing through a corresponding light source of the at least two light sources  and perpendicular to the mounting substrate.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

With regards to Claim 51, Garcia discloses the lighting apparatus as discussed above with regards to Claim 49.
Garcia further discloses the at least two reflector elements [125] comprises a first reflector element [125] of the at least two reflector elements [125] at a first angle with respect to the mounting substrate [104] and a second angle of a second reflector element [125] of the at least two reflector elements [125] (see paragraphs 46 and 50 and Figure 3).
Garcia does not explicitly disclose the at least two reflector elements comprises a first reflector element of the at least two reflector elements at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements.  However, Garcia does disclose each interior reflective surface [120] of the at least two reflector elements [125] reflects light rays toward the desired illumination direction (see Garcia paragraph 46), that the at least two reflector elements [125] are substantially disposed at an angle with respect to the mounting substrate [104] (see Garcia Figure 3), and that the apparatus can be installed along the perimeter of a parking lot and the light is directed toward the parking lot while minimizing any light directed peripherally of the parking lot perimeter, or along a pedestrian pathway to limit house side light (see Garcia paragraph 47), and a single interior reflective surface [120] may be utilized by two or more lens elements [115], such that a single reflective surface [120] may be provided partially over two lens elements [115], may intersect stray light rays emitted by such lens elements [115], and reflect the intersected stray light rays in a desired illumination direction (see Garcia paragraph 50).  Therefore, one of ordinary skill in the art would be able to form the lighting apparatus such that the at least two reflector elements comprises a first reflector element of the at least two reflector elements at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements in order to direct the light in a desired direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Garcia to include the at least two reflector elements comprises a first reflector element of the at least two reflector elements at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements.  One would have been motivated to do so in order to direct the light in a particular direction (see Garcia paragraph 50).

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2014/0063802) in view of Fazzari et al. (FR 2961581; please see attached translation for reference to pages).
With regards to Claim 45, Garcia discloses a light pole module comprising: a lighting apparatus according to claim 32 (see the above discussion of the disclosure of Garcia as pertains to the limitations of Claim 32); and a housing (see paragraph 26).
Garcia does not explicitly disclose said housing comprising an at least partially transparent or translucent sidewall facing the plurality of light sources, and said housing further comprising a lower end portion configured for being attached to a support pole.
Fazzari et al. teaches said housing comprising an at least partially transparent or translucent sidewall [11] facing the plurality of light sources [14a] (see top of page 3 and Figure 2), and said housing further comprising a lower end portion (comprising the lower end at portion [13a], see top of page 3 and Figure 2) configured for being attached to a support pole [1] (see Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light pole module of Garcia to include said housing comprising an at least partially transparent or translucent sidewall facing the plurality of light sources, and said housing further comprising a lower end portion configured for being attached to a support pole as taught by Fazzari et al.  One would have been motivated to do so in order to mount the lighting apparatus for illuminating an outdoor area (see Fazzari et al. bottom of page 1 and top of page 2).

With regards to Claim 46, Garcia and Fazzari et al. disclose a lamp post comprising a support pole and a light pole module according to claim 45 (see the above discussion of the disclosure and teachings of Garcia and Fazzari et al. as pertains to the limitations of Claim 45).
Garcia does not explicitly disclose a functional module, wherein the functional module and the light pole module are arranged one above the other, preferably aligned with the support pole, and wherein preferably the functional module comprises any one or more of the following: an antenna configured for receiving and emitting cellular data; power management circuitry preferably configured to manage the provision of power to multiple lamp posts; telecommunication circuitry; audio system management circuitry; WiFi circuitry; charger circuitry; an environmental sensor such as a microphone, a detector of C02, NOx, or smoke, and the associated circuitry; a human interface device (HID) and the associated circuitry, such as a camera, a loudspeaker, a button; and an image sensor and/or a camera and/or a video recorder.
Fazzari et al. teaches a functional module, wherein the functional module and the light pole module are arranged one above the other, preferably aligned with the support pole [1] (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight, however the applicant is directed to see Figure 2), and wherein preferably the functional module comprises any one or more of the following: an antenna configured for receiving and emitting cellular data; power management circuitry preferably configured to manage the provision of power to multiple lamp posts; telecommunication circuitry; audio system management circuitry; WiFi circuitry; charger circuitry (the examiner notes that the “preferably” limitations are not required by the claim and therefore not given patentable weight, however the applicant is directed to see middle and bottom of page 3 and Figure 2); an environmental sensor such as a microphone, a detector of C02, NOx, or smoke, and the associated circuitry; a human interface device (HID) and the associated circuitry, such as a camera, a loudspeaker, a button; and an image sensor and/or a camera and/or a video recorder
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lamp post of Garcia and Fazzari et al. to include a functional module, wherein the functional module and the light pole module are arranged one above the other as taught by Fazzari et al.  One would have been motivated to do so in order to charge the power source for powering the light sources (see Fazzari et al. middle of page 3).

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 43, the prior art of record fails to disclose or fairly suggest the distance h1 is lower than a second distance h2, in combination with the remaining limitations of Claim 43 and the claims from which Claim 43 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action including the references submitted on the IDS, the applicant is directed to form 892, and particularly the reference Hatano (US 9,664,359), which discloses at least a lighting apparatus including an array of light sources mounted on a substrate, with an optical element array disposed over the light sources, and a plurality of reflector elements mounted on the optical element array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875